CONFIDENTIAL TREATMENT REQUESTED

Confidential portions of this document have been redacted and have been
separately filed with the Commission.

--------------------------------------------------------------------------------

EQUIPMENT SUPPLIER APPROVAL AGREEMENT

     AGREEMENT made this 5th day of March, 2004 between Doctor’s Associates
Inc., (“DAI”), a Florida corporation having an address at 325 Bic Drive,
Milford, CT 06460, Independent Purchasing Cooperative, Inc. (“IPC”), a Delaware
corporation, with offices at 9200 South Dadeland Boulevard #705, Miami, Florida
33156, and Turbochef Technologies, Inc., (“Supplier”), a Delaware corporation
having an address at 10500 Metric Drive, Suite 128, Dallas, Texas 75243.

     WHEREAS, DAI is the owner of certain service marks and trademarks used in
connection with the establishment of SUBWAY® restaurants in the United States
using the distinctive system owned by DAI and through licensing arrangements
licenses those rights to affiliates and other franchisors for international
markets while acting as the service agent for those markets; and

     WHEREAS, IPC is a SUBWAY® franchisee-owned purchasing cooperative which
operates exclusively for its members in negotiating agreements for the purchase
and distribution of products and equipment to franchisees in the SUBWAY® system;
and

     WHEREAS, Supplier is a manufacturer, distributor, Supplier or other
supplier who produces or offers to provide goods and/or services to franchisees
in the SUBWAY® system or to other parties in the chain of distribution of
Equipment to SUBWAY® franchisees, or to DAI or its affiliates; and

     WHEREAS, Supplier wishes to be named as an approved supplier of the
Equipment set forth in Exhibit “A” attached hereto to SUBWAY® restaurants
located worldwide and Supplier wishes to be named as the sole approved supplier
of the Equipment as further delineated below; and

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and the mutual promises contained
herein the parties agree as follows:

     1. DAI hereby approves Supplier to sell the Equipment set forth in Exhibit
A which includes Supplier’s specifications for the Equipment, (“Equipment”) to
SUBWAY® franchisees or SUBWAY® authorized distributors in the United States and
its territories and to the SUBWAY® franchisees or SUBWAY® authorized
distributors of its affiliates in Canada and the rest of the world
(“Purchasers”). DAI agrees that the Equipment offered by Supplier will be the
sole approved Equipment in the category of High-Speed Toasting Oven for a period
of two years commencing on the signing of this Agreement. In is sole discretion,
DAI may extend this designation for an additional one (1) year period in the
event that DAI is unable to meet its rollout plans. For the purposes of this
Agreement the term “High Speed Toasting Oven” shall be an oven in which the
actual reduction in cooking time is greater than two times (2x) the conventional
oven cooking time and excludes ovens that solely employ microwave as the sole
source of energy or standard/conventional ovens used for the production of baked
goods or other baking. Notwithstanding the forgoing, in the event that a Subway®
restaurant can not reasonably accommodate the electrical requirements of the
Equipment, DAI will be permitted to designate an alternative High Speed Toasting
Oven for such locations, provided that Supplier will be given the right of first
refusal to supply such alternative High Speed Toasting Oven provided that
Supplier can meet the performance requirements at a competitive price. Supplier
acknowledges and agrees that in countries with third-line forcing law or similar
laws that DAI’s affiliates will only recommend the Equipment to the SUBWAY®
franchisees.

     2. The initial term of this Agreement shall be two (2) years and this
Agreement shall automatically renew for successive one (1) year periods unless
terminated sooner by either party. If Supplier is in breach of Supplier’s
obligations under this Agreement, DAI may terminate this Agreement by giving
Supplier thirty (30) days’ written notice. This Agreement shall automatically
terminate at the end of such thirty (30) day period if Supplier fails to cure
the breach or fails to take adequate steps within the thirty (30) days designed
to cure the breach covered by the written notice. Effective upon the expiration
or termination of this Agreement, Supplier shall immediately cease selling the
Equipment to Purchasers. However, any order for Equipment placed by DAI with
Supplier prior to the termination that specifies a delivery date after the
termination shall be filled and the invoice paid for in accordance with
Paragraph 8. of this Agreement unless the default by Supplier was for failure to
fulfill purchase orders placed for the Equipment under Paragraph 8. of this
Agreement. Supplier acknowledges and agrees that time is of the essence in
fulfillment of purchase orders placed under this Agreement. If DAI is in breach
of any of its obligations under this Agreement, Supplier may terminate this
Agreement by giving DAI thirty (30) days’ written notice. This Agreement shall
automatically terminate at the

1

--------------------------------------------------------------------------------

end of such thirty (30) day period if DAI fails to cure the breach within the
thirty (30) days covered by the written notice.

     3. So long as Supplier is DAI’s sole approved supplier of High Speed
Toasting Ovens and for a period of two (2) years thereafter Supplier agrees that
it will not sell the Equipment to any person or entity that is a Direct
Competitor of DAI, its affiliates, or its franchisees. However, if Purchasers do
not purchase a minimum of Twenty Thousand (20,000) units of Equipment on or
prior to March 31, 2005 then this restriction will expire as of that date. A
Direct Competitor is defined as those restaurant concepts or companies
identified in Exhibit D as well as any other quick service restaurant that has
at the time of this Agreement at least fifty (50) separate retail locations
primarily engaged in the business of marketing, serving, and selling
submarine-style sandwiches which are marketed, served, or sold in substantially
the same manner as the Subway brand sandwich. Notwithstanding the foregoing,
Supplier will be free to sell Equipment to any retail establishment that is
primarily engaged in the business of, or primarily known to be in the business
of marketing, serving, selling hamburgers, chicken, pizzas, coffee, groceries,
pastries and other non-submarine-style sandwiches which are not marketed,
served, or sold in substantially the same manner as the Subway brand sandwich,
even if such establishments also offer submarine-style sandwiches on their
menus.

     4. Supplier agrees at all times to meet DAI’s SUBWAY® Gold Standard
requirements, which may be updated from time to time, subject to mutual
agreement by the parties, for the Equipment. A copy of DAI’s current SUBWAY®
Gold Standard requirement for the Equipment is attached hereto as Exhibit B. In
the event of a revision to DAI’s SUBWAY® Gold Standard for the Equipment,
Supplier will comply with the revised standards within a mutually agreed upon
time period. Equipment will undergo all required safety tests as prescribed by
the Underwriters Laboratory and mandated by the Food and Drug Administration. In
addition, each unit of Equipment shall be checked for functionality and
burned-in for approximately twenty (20) minutes. Subsequent to final testing,
Supplier will perform functional quality audits on fifteen percent (15%) of the
finished Equipment units and maintain audit records for five (5) years. For
international locations, Supplier must resolve all technical and operational
issues related to the Equipment’s operation and function in such international
location prior to shipping the Equipment to such international location.
Supplier shall adhere to ISO9002 certification standards with respect to factory
defect rate and procedures with respect to resolution and timeliness. If
Supplier does not adhere to such standards and has a factory defect rate of more
than two percent (2%) in any country, DAI or its affiliate may approve another
supplier of Equipment to such country. Concerning the portion of the Gold
Standard requirement relating to Browning and Cheese Melt, DAI will provide
objective standards as to color and appearance with the intent that the
Equipment perform as it did during DAI’s testing phase.

     5. In the event that Equipment is to carry a trademark owned by DAI then
DAI agrees to permit Supplier to use, on a non-exclusive basis, such of the
marks owned by DAI as may be appropriate for or relate to solely to those
approved Equipment listed on Exhibit A. The marks include, but are not limited
to the following marks registered to DAI in the United States and in other
countries: SUBWAY and the SUBWAY logo, (the “Marks”). The permission granted to
Supplier is for the limited purpose of promoting, advertising, selling,
packaging and providing the goods and/or services offered by Supplier; providing
that such use is in strict accordance with DAI’s policies. Subject to DAI’s
policies, DAI authorizes Supplier to import goods bearing DAI’s marks in
accordance with U.S. Customs Regulation 133.21. Supplier shall use the Marks
only in a manner which shall maintain and enhance the goodwill associated with
the mark. Supplier shall not use any of the Marks in a manner which degrades,
diminishes, or detracts from the goodwill of the business associated with the
Marks nor shall Supplier use the mark in a manner which is scandalous, immoral,
or satirical. Supplier hereby agrees to promptly change the manner of such use
if requested to do so by DAI. Any rights or purported rights in any of the Marks
acquired through Supplier’s use belong solely to DAI. All rights to use the
Marks shall cease upon the expiration or termination of this Agreement, at which
time Supplier shall immediately discontinue its use of the Marks, and Supplier
shall thereafter not use any marks or names which are, or any part of which are,
confusingly similar thereto.

Permission to print the mark “SUBWAY” or any other mark owned by DAI (or
licensed to DAI by a third party) is only as stated above. Nothing in this
Agreement shall grant Supplier any right, title or interest in the word “SUBWAY”
(either alone or in association with other words or names) or in the corporate
name Doctor’s Associates Inc. or any part thereof or in any other mark adopted
by DAI or any copyright or good will of DAI. Further, no permission or right is
given under this Agreement to Supplier to use any DAI owned mark in connection
with the corporate firm trade name or trade style of Supplier. Supplier further
agrees not to contest or dispute, directly or indirectly, DAI’s proprietary
interest in or ownership of the mark “SUBWAY” or any marks owned or used by DAI.

2

--------------------------------------------------------------------------------

DAI and IPC acknowledge and agree that all right, title and interest in and to
all trade names, trademarks, symbols, logos and other names and marks owned or
used by Supplier, including without limitation “Tornado” but excluding “High
Speed Toasting Oven” (the “Supplier Marks”), and the goodwill pertaining
thereto, shall be and remain the sole and exclusive property of Supplier. DAI
and IPC acknowledge and agree that none of them are acquiring any right or
license to use any of the Supplier Marks under or by performance of this
Agreement. DAI and IPC further agree that they will not apply to register any
Supplier Mark, or any other name, mark, designation, logo, device or design
confusingly similar to any Supplier Mark, or challenge the validity of
Supplier’s ownership of any Supplier Mark. DAI agrees that Supplier may attach
Supplier’s marks and name plate visibly on the Equipment.

     6. Supplier and Equipment, as applicable, must comply, at a minimum, with
all applicable legal requirements of the country in which the Equipment is
manufactured and the legal requirements of the country in which the Equipment is
to be installed. Where applicable laws conflict, the legal requirements of the
country in which the Equipment is to be installed will prevail otherwise the
higher standard shall prevail.

     7. Supplier shall provide all Purchasers with a copy of its written policy
concerning service and warranty of the Equipment a copy of the Service &
Warranty Policy is incorporated into this Agreement and attached hereto as
Exhibit E. Supplier may not make changes to the Service & Warranty Policy
without the prior written approval of the Director of the Construction
Department of DAI. * * *1 Except as expressly provided in this paragraph and
Exhibit E, Supplier makes no representations or warranties regarding the
Equipment of any kind, nature or description, express or implied.

     8. The price per unit of Equipment for the initial twenty thousand (20,000)
units delivered under this Agreement shall be * * *2; provided Supplier has
binding orders totaling twenty thousand units no later than March 31, 2005.
Otherwise, prices for the Equipment shall be as negotiated by IPC with Supplier.
The Equipment shall be delivered FOB Supplier’s designated assembly plant in the
United States for Purchasers in the United States, its territories, and Canada.
Supplier shall be responsible to arrange for the shipment of Equipment purchased
hereunder and insurance thereon. Any arrangements made and expenses incurred by
Supplier for shipment of or insurance on the Equipment, including brokerage fees
for shipments to Canada or other international destinations, shall be for the
account of Purchaser, shall be invoiced to DAI for the account of Purchaser and
shall be due and payable together with the purchase price for the Equipment. DAI
must place irrevocable purchase orders for shipments commencing in August 2004
at least sixty (60) days prior to any month’s production based on the planned
Rollout Schedule attached hereto as Exhibit C. DAI may increase the purchase
orders for a given month up to 10% from amounts indicated in the Rollout
Schedule provided it does so by the 15th day of the month in which the purchase
order was issued. DAI will place the order with the Supplier and the Supplier
shall provide DAI will documentation of each shipment of Equipment within two
(2) business days after the shipment. Supplier shall include with the shipment
of the Equipment to Purchaser instructions for the Purchaser to inspect and test
the Equipment after delivery and notify Supplier in writing of any discrepancy
or damage to permit Supplier to timely file any report or claim against the
shipper and preserve any rights against the shipper under law or contract.
Supplier shall invoice DAI upon shipment of the Equipment, and DAI shall pay the
full invoice amount within ten (10) days from the date of invoice. The purchase
price for the Equipment does not include freight, insurance and other costs for
shipping the units to the locations designated by Purchaser, which shall be for
the account of DAI as set forth above. In addition, the purchase price does not
include any applicable sales, duty, export, use, excise, ad valorem, goods and
services or other similar taxes imposed by any taxing authority and any
brokerage fees and costs associated with international shipments. All such taxes
and brokerage costs, if applicable and if paid by Supplier, will be added to
Supplier’s invoices as separate charges for the account of DAI. DAI shall not be
responsible for any order of Equipment placed directly with Supplier by any
Purchaser.

     9. a. Supplier shall indemnify and defend and save harmless DAI, its
affiliates, its franchisees, and the shareholders, directors, officers, agents,
representatives and employees of DAI, and its affiliates, and IPC, and IPC’s
members, directors, officers, agents, representatives and employees, against and
from any claims, suits, judgments, losses, damages and costs, including
attorneys’ fees, arising out of or resulting from the goods and/or services
produced or sold by Supplier, including but not limited to any breach of
warranty or Equipment liability claims, which indemnification shall not be
relieved by any insurance carried by Supplier. The foregoing indemnification
shall not include infringement actions arising out of or resulting from
Supplier’s use of the Marks, provided that Supplier’s use of the Marks was in
accordance with this Agreement and DAI’s policies, as provided to Supplier in
writing by DAI.

__________

1

Confidential material redacted and filed separately with the Commission.


2

Confidential material redacted and filed separately with the Commission.


3

--------------------------------------------------------------------------------

          b. Supplier must immediately notify DAI of any infringement of or
challenge to Supplier’s use of any of the Marks, or any claim by any person of
any rights in any of DAI’s Marks. DAI will indemnify Supplier for all damages
for which Supplier is held liable in any proceeding arising out of the use of
any of DAI’s Marks in compliance with this Agreement and DAI’s policies, as
provided to Supplier in writing by DAI, provided that Supplier notifies DAI
promptly, cooperates in the defense of the claim and allows DAI to control the
defense of the action. If any of DAI’s Marks are challenged by third parties
claiming infringement of alleged prior or superior rights in such mark, DAI
shall have the option and right, without any obligation or liability to
Supplier, to modify or discontinue use of the Mark and adopt substitute marks in
such geographical areas as DAI chooses.

     10. a. Supplier agrees to comply with DAI’s Supplier Code of Conduct for
Manufacturing as it may be amended from time to time (the “Code”) which is
attached hereto as Exhibit F and incorporated into this Agreement. Supplier
agrees that any failure to comply with the Code will be a breach subject to
Paragraph 2. of this Agreement.

          b. Supplier agrees that any Equipment bearing DAI’s marks, whether
first quality or seconds, shall not be sold or distributed in any outlets or
through any discounter whether in the United States or any foreign market.
Supplier agrees to only sell Equipment bearing DAI’s marks through DAI approved
distributors.

     11. a. Supplier agrees that Supplier shall treat and maintain all
confidential and proprietary information of DAI, (“DAI Proprietary Information”)
as confidential, and shall not, at any time, without the express written consent
of DAI, disclose, publish, or divulge DAI Proprietary Information to any person,
firm, corporation or other entity, or use DAI Proprietary Information, directly
or indirectly, for Supplier’s own benefit or the benefit of any person, firm,
corporation or other entity, other than for the benefit of DAI or its
affiliates. DAI Proprietary Information includes, but is not limited to customer
lists, lists of suppliers, products, recipes, formulas, specifications, food
preparation procedures, devices, techniques, plans, business methods and
strategies, organizational structure, financial information, marketing and
development plans and strategies, advertising programs, creative materials,
media schedules, business forms, drawings, blueprints, reproductions, data,
Franchise Agreements, franchisee lists (including names, addresses and telephone
numbers), business information related to franchisees, pricing policies,
trademarks, and variations thereof, documents, letters or other paper work,
trade secrets and know-how, including similar information pertaining to DAI’s
affiliates.

Supplier acknowledges and agrees that DAI Proprietary Information was developed
and designed by DAI at great expense and over lengthy periods of time, is
secret, confidential and unique, and constitutes the exclusive property and
trade secrets of DAI.

DAI Proprietary Information shall not include, and the foregoing restrictions
shall not apply to, any information or material (a) which becomes generally
known to the public other than as a result of a disclosure by Supplier or
Supplier’s representative; or (b) which was known to Supplier and reduced to
written form in documents which were in Supplier’s possession at the time such
information was disclosed to Supplier, provided that the source of such
information or materials was not known by Supplier to be bound by a
nondisclosure agreement with other contractual, legal or fiduciary obligations
of confidentiality to DAI or any other party with respect to such information or
materials; or (c) becomes available to Supplier on a non-confidential basis from
a source other than DAI, or DAI’s affiliates, provided that such source is not
bound by a nondisclosure agreement with other contractual, legal or fiduciary
obligations of confidentiality to DAI, such affiliate or any other party with
respect to DAI Proprietary Information.

In the event that Supplier is requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or similar process) to disclose any part of
DAI Proprietary Information, Supplier shall provide DAI with prompt written
notice of any such request or requirement so that DAI may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. If in the absence of a protective order or other remedy or
receipt of waiver by DAI, Supplier is nonetheless in the opinion of its legal
counsel, legally compelled to disclose DAI Proprietary Information to any
tribunal or else stand liable for contempt or suffer other censure or penalty,
Supplier may, without liability hereunder, disclose to such tribunal only that
portion of DAI Proprietary Information which such counsel advises Supplier is
legally required to be disclosed.

4

--------------------------------------------------------------------------------

Because of the unique nature of the DAI Proprietary Information, Supplier
further acknowledges and agrees that any disclosure or use of DAI Proprietary
Information by Supplier other than for the sole benefit of DAI and its franchise
system in violation of Supplier’s obligations under this Agreement, would be
wrongful, would cause irreparable injury to DAI and that monetary damages would
be inadequate to compensate DAI for such breach. Accordingly, Supplier hereby
acknowledges and agrees that in the event of any violation hereof,
notwithstanding the provisions of Paragraph 17, DAI shall be authorized and
entitled to obtain from any court of competent jurisdiction preliminary and
permanent injunctive relief. DAI may also proceed under Paragraph 17 to obtain
an equitable accounting of all profits or benefits arising out of such
violation, which rights and remedies shall be cumulative and in addition to any
other rights or remedies to which DAI may be entitled.

Supplier agrees that it shall not disclose DAI Proprietary Information to any
other directors, officers, agents, and employees of Supplier except those who
need such DAI Proprietary Information and shall only reveal or transmit DAI
Proprietary Information to such persons only after advising them that DAI
Proprietary Information has been made available to Supplier subject to this
Agreement and such persons agree to be bound by the confidentiality provisions
of this Agreement.

          b. For purposes of this Agreement, the term “Product Information”
means the Supplier’s designs, technical information, know how, data,
specifications and other proprietary information (including, without limitation,
any designs, technical information, know how, etc. disclosed to DAI or IPC prior
to the date of this Agreement), whether patented or patentable or not, relating
to the design, manufacture, assembly, use or sale of the High Speed Toaster
Oven, including, without limitation, any inventions, new developments,
enhancements or improvements (including, without limitation, know how) used or
usable to improve the Equipment developed by or on behalf of Supplier or by DAI
or IPC during the term of this Agreement. DAI’s Gold Standard Specifications
shall not be considered to be Product Information.

However, that recipe programming developed for the Subway application of the
Equipment, the design and layout of the control panel for the Equipment for DAI
and operating manuals and other documentation developed jointly by Supplier and
DAI (“Subway Product Information”) shall be jointly owned by Supplier and DAI.

DAI and IPC acknowledge and agree that any technical, business or other
information disclosed to either of them hereunder (including such information
disclosed to either of them prior to the date of this Agreement) which derives
value, economic or otherwise, from not being generally known to the public or
other persons who can obtain value from its disclosure or use, including all
Product Information (but not including Subway Product Information), the terms
and conditions of this Agreement, all records and information relating to the
Product Information (other than Subway Product Information), all inventions, new
developments or improvements regarding the Product Information that are
developed hereafter by or on behalf of Supplier or by DAI or IPC during the term
hereof, are proprietary information of Supplier (“Supplier Proprietary
Information”). All Supplier Proprietary Information, except as set forth below,
is secret and confidential. DAI and IPC agree (i) to maintain such Supplier
Proprietary Information in strict confidence and secrecy, (ii) not to use the
Supplier Proprietary Information except to perform their respective obligations
hereunder, and (iii) to disclose such Supplier Proprietary Information only to
those of its employees who have a strict need to know such Supplier Proprietary
Information or any part thereof in order for DAI or IPC to perform their
respective obligations under this Agreement. DAI and IPC further agree to take
all appropriate actions, including the filing and prosecution of legal and
equitable proceedings, to prevent unauthorized disclosures and uses of Supplier
Proprietary Information. The following information is excepted from the
requirements of strict confidence, secrecy and non-use provided in this section:
a. any information that was known to DAI or IPC prior to the disclosure to it of
any portion of the Supplier Proprietary Information, as evidenced by their prior
existing records; b. any information that was in the public domain prior to the
disclosure of any portion of the Supplier Proprietary Information to DAI or IPC,
as evidenced by documents that were generally published prior to such
disclosure; c. any information that comes into the public domain, as evidenced
by documents that are generally published, through no fault of DAI or IPC or any
of their respective officers, directors, employees, franchisees or agents; d.
any information that is disclosed to DAI or IPC without restriction by a third
party who has a legal right to make such disclosure; or e. beginning three years
after expiration or termination of this Agreement, any information that does not
constitute a trade secret under applicable law.

If DAI or IPC consider any portion of the Supplier Proprietary Information to be
excepted from the requirements of strict confidence, secrecy and non-use set
forth in this section, DAI or IPC shall reduce that specific portion of the
Supplier Proprietary Information to writing and state in detail their reasons
for considering such portion of the Supplier Proprietary Information to be
excepted from such requirements, citing and specifically referring to the
documents or circumstances on which they are relying in reaching their

5

--------------------------------------------------------------------------------

conclusion. Such writing shall be forwarded to Supplier, along with copies of
all cited documents or other evidence of such circumstances and a notice that
DAI and IPC intend to treat the identified portion of the Supplier Proprietary
Information as being excepted from the requirements of strict secrecy,
confidence and non-use set forth in this section, at least 30 days prior to so
treating that portion of the Supplier Proprietary Information.

Upon the expiration or termination of this Agreement for any reason whatsoever
or at any time upon Supplier’s request, DAI and IPC shall, at their expense,
promptly return to Supplier all Supplier Proprietary Information in tangible
form.

Because of the unique nature of the Supplier Proprietary Information, DAI and
IPC further acknowledge and agree that any disclosure or use of such Supplier
Proprietary Information by DAI or IPC, other than for the sole benefit of
Supplier, in violation of DAI’s or IPC’s obligations under this Agreement would
be wrongful, would cause irreparable injury to Supplier and that monetary
damages would be inadequate to compensate Supplier for such breach. Accordingly,
DAI and IPC hereby acknowledge and agree that in the event of any violation
hereof, notwithstanding the provisions of Paragraph 17, Supplier shall be
authorized and entitled to obtain from any court of competent jurisdiction
preliminary and permanent injunctive relief. Supplier may also proceed under
Section 17 to obtain an equitable accounting of all profits or benefits arising
out of such violation, which rights and remedies shall be cumulative and in
addition to any other rights or remedies to which Supplier may be entitled.

DAI and IPC acknowledge that Supplier has filed or intends to file patent
applications involving the Equipment. DAI and IPC acknowledge and agree that
Supplier is and shall remain the sole and exclusive owner of all patent rights
in and to the Equipment. DAI and IPC shall not apply for any patents relating to
High Speed Toasting Ovens, nor oppose any patent applications filed by or on
behalf of Supplier in connection with High Speed Toasting Ovens.

     12. Supplier shall not sell any unapproved Equipment to the Purchasers.

     13. Suppler must for a period of two (2) years from the date of shipment
keep complete records of the manufacture, storage, shipment, and sale of the
Equipment, as well as all correspondence and other related records, and upon
request by DAI and/or Purchasers make these records available to DAI and/or
Purchasers. In addition, Supplier shall permit DAI, upon three (3) days notice
to Supplier, to audit Supplier’s correspondence, records, and books related to
Equipment sold to Purchasers during reasonable business hours.

     14. Upon request of DAI and/or IPC, Supplier shall provide to DAI and/or
IPC financial information sufficient to demonstrate Supplier’s financial
condition. Such information may include annual or quarterly reports, bank
references, or other information reasonably requested by DAI and/or IPC. Such
financial information shall be considered Supplier Proprietary Information under
Paragraph 11.b. of this Agreement. Supplier authorizes DAI and/or IPC to perform
a credit and security check of Supplier’s finances and background.

     15. In the event of any recall of Equipment, Supplier shall follow the
procedure set forth in Exhibit G which is hereby incorporated into this
Agreement. Supplier agrees that all expenses of any recall of Equipment shall be
at the sole expense of Supplier.

     16. Supplier agrees to carry insurance coverage and indemnification as
follows: Insurance shall include, but not be limited to, comprehensive liability
insurance including Equipment liability coverage and fire damage coverage in the
minimum amount of $5,000,000.00 per occurrence, coverage shall include but not
be limited to Equipment recalls and resupply of Equipment. Supplier shall carry
Worker’s Compensation Insurance as required by applicable law. Supplier shall
keep these policies in force for the mutual benefit of the parties and shall
name DAI, its affiliates, shareholders, directors, officers, agents,
representatives and employees and the directors, officers, agents,
representatives and employees of its affiliates, Purchasers, and IPC, and IPC’s
members, directors, officers, agents, representatives and employees as
additional insureds, with such coverage being primary coverage. The insurance
coverage required shall be provided by an insurance company with a rating of at
least “A10” in Bests’ Insurance Guide and Supplier shall provide DAI with
certificates of insurance evidencing such coverage and each certificate shall
indicate that the coverage shall not be cancelled or modified unless thirty days
prior written notice has been given to DAI. Supplier agrees to indemnify and
defend and hold harmless DAI, its affiliates, shareholders, directors, officers,
agents, representatives and employees and the directors, officers, agents,
representatives and employees of its affiliates, the Purchasers, IPC, and IPC’s
members, directors, officers, agents, representatives and employees from any
claims, suits,

6

--------------------------------------------------------------------------------

judgement, losses, damages and costs, including attorney’s fees, arising out of
or resulting from the Equipment provided by Supplier, including but not limited
to any breach or warranty or Equipment liability claims, which indemnification
shall not be relieved by any insurance carried by Supplier.

     17. Any controversy or claim arising out of or relating to this Agreement
or the breach thereof shall be settled by binding arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association at a
hearing to be held in Bridgeport, Connecticut, or such other location in the
State of Connecticut designated by the American Arbitration Association, and
judgement upon an award rendered by the Arbitrator(s) may be entered in any
court having jurisdiction thereof. The commencement of arbitration proceedings
by an aggrieved party to settle disputes arising out of or relating to this
Agreement is a condition precedent to the commencement of legal action by either
party. Each party will be responsible for their own costs in conjunction with
the arbitration action. If either party commences action in any court prior to
an arbitrator’s final decision on the controversy or claim, then the party so
commencing the action shall be responsible for all expenses incurred by the
parties in the arbitration and the court proceedings whether or not they are the
prevailing party.

     18. Neither party shall make a claim against the other in any arbitration
or court proceeding for lost profits or consequential or punitive damages,
except that this provision shall not act to limit any claim for indemnification
under Paragraph 16 of this Agreement with respect to third party claims.

     19. For the purposes of this Agreement and all services to be provided
hereunder, the parties shall be, and shall be deemed to be, independent
contractors and not agents or employees of the other party. The parties do not
have and are not to be deemed to have the relationship of principal/agent, joint
venture or partnership. Neither party shall have authority to make any
statements, representations or commitments of any kind, or to take any action
which shall be binding on the other party, except as may be expressly provided
for herein or authorized in writing. Nothing herein shall be deemed to
constitute a party the agent or legal representative of another party, nor to
constitute the parties as joint venturers, and no party has granted another the
right to bind it in any manner or thing whatsoever.

     20. All notices required under this Agreement shall be sent in writing by a
delivery or courier service which uses a tracking system that provides evidence
of the date the notice is received, such as DHL Worldwide Express or Federal
Express and the notice shall be deemed effective when delivered or when delivery
was refused.

 

Notices to DAI shall be sent to:


 

Doctor’s Associates Inc.
325 Bic Drive
Milford, CT 06460
ATTN: Legal Dept.


 

Notices to Supplier shall be sent to:


 

Turbochef Technologies, Inc.
Attn: CEO
10500 Metric Drive
Suite 128
Dallas, Texas 75243


 

Notices to IPC shall be sent to:


 

Independent Purchasing Cooperative, Inc.
9200 South Dadeland Boulevard
Suite #705
Miami, Florida 33156
ATTN: VP Purchasing


     21. Supplier shall not pay any gratuities, commissions, fees, or grant any
rebates to Purchasers or any employee or officer of DAI for personal or private
benefit, nor favor Purchasers or any employee or officer of DAI with gifts,
travel, entertainment in an amount greater than twenty five dollars ($25.00),
nor enter into any business arrangements with any employee or officer of DAI.
This provision shall also be applicable to any

7

--------------------------------------------------------------------------------

third party inspection or testing firm and Supplier agrees that these
restrictions shall also apply to the officers and employees of such firms.
Nothing in this provision shall prevent Supplier from covering expenses incurred
by DAI for research and development and travel by its personnel on corporate
business in connection with this agreement. This provision shall not prevent
Supplier from paying a fee or other compensation to IPC pursuant to any
agreement between the Supplier and IPC.

     22. Supplier is obligated to provide equitable treatment to all Purchasers.
In connection with the sale of Equipment, Supplier shall not pay or authorize
any third party to pay any direct or indirect Equipment or cash allowances
rebates, brokerage fees, finders fees, commissions, or any other consideration
of any sort.

     23. Neither party shall be liable for damages for any delay or default in
performing hereunder if such delay or default is caused by conditions beyond its
control including, but not limited to Acts of God, Government restrictions
(including the denial or cancellation of any export or other necessary license),
wars, insurrections and/or any other cause beyond the reasonable control of the
party whose performance is affected. However, in the event that Supplier is
unable to fulfill purchase orders within thirty (30) days following the ship
date listed on the purchase order due to such delay, DAI may approve another
supplier of the Equipment to its franchisees.

     24. Upon the request of DAI, Supplier shall promptly return any written
confidential or proprietary information, including all reproductions or copies
thereof.

     25. This Agreement may not be assigned by Supplier without the prior
written consent of DAI.

     26. If any paragraph, portion thereof, or part of this Agreement is
invalid, it shall not affect the remainder of this Agreement, but shall be
severable, and the remainder shall be binding and effective.

     27. This Agreement sets forth the entire understanding of the parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements and understandings between them. This Agreement may not be modified
or amended except in a writing signed by both parties.

     28. The provisions of this Agreement which by their terms or by implication
are to have continuing effect after the termination or expiration of this
Agreement shall survive the termination of this Agreement, including but not
limited to the Paragraphs 3, 5, 9, 11, 16, 17, 18, and this Paragraph 28. The
obligations of nondisclosure and confidentiality under Paragraph 11 of this
Agreement shall continue for a period of five (5) years from the date of
termination or expiration of this Agreement.

     29. Supplier agrees not to use any personal information obtained from DAI
concerning any SUBWAY® franchisee for any purpose other than the fulfillment of
the contractual relationship including the sale or distribution of any personal
information to a third party.

     30. This Agreement shall be governed and construed under the laws of the
State of Connecticut without reference to its provisions as to conflicts of
laws.

     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
as of the date written above.

DOCTOR’S ASSOCIATES INC SUPPLIER: Turbochef Technologies, Inc.     By: /s/
Leonard Axelrod By: /s/ Richard Perlman        Its Duly Authorized
representative        Its Chairman     Date: 3/5/04 Date: 3/5/04


INDEPENDENT PURCHASING COOPERATIVE, INC.
 
By: /s/ Dennis Clabby
       Its Vice President of Purchasing
 
Date: 3/5/04

8

--------------------------------------------------------------------------------